We think that under the circumstances presented in this ease, with correspondence between decedent and her attorneys stipulated into evidence, that decedent’s letter of January 2, 1939, completing the chain of correspondence and transmitting the will, was admissible. We do not rest our decision on this letter, but it does serve explicitly to confirm an intention with respect to the disposition of her property which was implicit in decedent’s will and actions. Present — Peek, P. J., Dore, Cohn, Callahan and Shientag, JJ. [See 280 App. Div. 766.]